             Case 1:20-cv-11127-IT Document 6 Filed 07/17/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                             )
THOMAS SYLIANOS, JR. and DANIEL DEM,                         )
                                                             )
       Plaintiffs,                                           )
                                                             ) C.A. No. 1:20-cv-11127-IT
        v.                                                   )
                                                             )
U.S. CITIZENSHIP AND IMMIGRATION SERVICE,                    )
                                                             )
       Defendant.                                            )
____________________________________________________ )

      DEFENDANT’S PARTIALLY-ASSENTED TO MOTION FOR EXTENSION
                 OF TIME TO RESPOND TO COMPLAINT

       Defendant, U.S. Citizen and Immigration Service (USCIS), requests that the Court grant

it an extension of time to respond to the Complaint. This Freedom of Information Act case

requests that USCIS produce documents related to Plaintiff’s client, Daniel Dem. The requested

documents do not lie within any of the USCIS files under the name of Daniel Dem. Under the

circumstances, USCIS is attempting to locate the files requested and to consider whether,

considering they relate to another individual, they are releasable to Plaintiff. USCIS requests an

extension of time to August 16, 2020, which would be sixty days after the filing of the

Complaint.

       Plaintiff assents to an extension to July 24, 2020. Defendant suggests that an extension

to August 16, 2020, will not prejudice Plaintiff or the proceedings of the Court.




                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

                                      By:    /s/ Anita Johnson
                                             ANITA JOHNSON
                                             Assistant United States Attorney
                                             United States Attorney’s Office
             Case 1:20-cv-11127-IT Document 6 Filed 07/17/20 Page 2 of 2




                                              John Joseph Moakley U.S. Courthouse
                                              One Courthouse Way - Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3266
                                              Anita.Johnson@usdoj.gov




                CERTIFICATE OF SERVICE AND RULE 7.1 CONFERENCE

       I hereby certify that this document will be filed through the electronic filing system of
the Court, which system will serve Plaintiff pro se, and that I consulted with Plaintiff and he
assented to an extension until July 24, 2020, on this 17th day of July 2020.

                                              /s/ Anita Johnson
                                              Assistant United States Attorney
